NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-5304-16T1
                                                                     A-2120-17T1

P.H.,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

E.M.,

     Defendant-Respondent/
     Cross-Appellant.1
__________________________

                    Argued January 7, 2020 – Decided February 19, 2020

                    Before Judges Yannotti, Hoffman and Currier.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Bergen County,
                    Docket No. FM-02-0793-98.

                    Francis W. Donahue argued the cause for appellant/
                    cross-respondent (Donahue, Hagan, Klein & Weisberg,
                    LLC, attorneys; Francis W. Donahue, on the briefs).

1
   Because we discuss information contained in records of the Family Part
proceedings to which the public does not have access, we use initials to identify
the parties and other individuals. R. 1:38-3(d)(1).
            Marianne Quinn argued the cause for respondent/cross-
            appellant (Meyerson, Fox, Mancinelli & Conte, PA,
            attorneys; Marianne Quinn and Kiera E. Kenniff, on the
            briefs).

PER CURIAM

      In A-5304-16, plaintiff appeals and defendant cross-appeals from an order

of the trial court, dated June 16, 2017, which allocated the college costs and

related expenses for their daughter, M.H., and denied their respective

applications for attorney's fees. In A-2120-17, plaintiff appeals from the court's

orders dated December 1, 2017, which enforced the June 16, 2017 order and

denied plaintiff's cross-motion for attorney's fees. We address both appeals in

this opinion. For the reasons that follow, in A-5304-16, we affirm on the appeal

and cross-appeal; and in A-2120-17, we reverse and remand for further

proceedings.

                                        I.

      Plaintiff and defendant were married in 1994, and M.H. was born in

September 1996. The parties separated in 1997, and the marriage was dissolved

by a dual judgment of divorce (JOD), which was filed on May 9, 2000, and

incorporated the parties' Property Settlement and Support Agreement (PSA) .

The PSA states that plaintiff would pay defendant a lump sum of $150,000 for


                                                                          A-5304-16T1
                                        2
alimony and equitable distribution. Plaintiff also agreed to pay $1500 per month

for child support, to maintain life insurance and medical insurance for M.H., and

to pay M.H.'s reasonable medical expenses.

      Although M.H. was only three years old at the time of the divorce, in

paragraph three of the PSA, the parties addressed payment of her private

grammar school, high school, and college tuition. Concerning grammar school

and high school, the parties agreed that M.H. would apply to Horace Mann

School in New York City, plaintiff's alma mater, and that she would attend

Horace Mann "if [the parties] agree she is best suited for" that school. M.H.

could also apply to other schools, and plaintiff agreed to "pay the tuition for the

private school [M.H.] attends."

      The PSA further provides that the parties would consult on the selection

of a college for M.H. and take her preferences into account. The PSA states that

if M.H. gains admission to one of certain named Ivy League colleges, plaintiff

would "pay the tuition and reasonable school-related expenses" for her

attendance at that school. The PSA also stated that if M.H. lives away from

home while attending college, plaintiff's child support obligation will decrease,

either as agreed upon by the parties or as determined by the court.




                                                                           A-5304-16T1
                                        3
      Defendant later remarried and had three children with her new spouse.

Plaintiff also remarried and had a child. M.H. was not accepted by Horace

Mann. Instead, she attended The Chapin School in New York City, beginning

with kindergarten.

      In June 2003, plaintiff filed a motion to reduce his child support

obligation. He asserted that in 2000, his net worth totaled $9,721,999, but he

estimated that his net worth had "declined more than 100%" since that time, and

that his debts exceeded his assets.

      The parties eventually agreed to settle the dispute, and the settlement was

memorialized in a court order filed May 13, 2004, referred to herein as "the

Agreement." The Agreement provides in relevant part that:

                   1. Plaintiff, [P.H.], shall pay tuition plus all
            tuition increases for the parties' daughter, [M.H.],
            incurred at The Chapin School now and in the future
            through the twelfth grade and [M.H.] shall continue and
            attend The Chapin School through twelfth grade.

                  2. Aside from The Chapin School tuition and any
            increases in same through the twelfth grade, [P.H.]
            shall have no other obligations for direct or indirect
            child support for [M.H.] other than he shall be
            responsible for one-half of the uncovered medical,
            dental, pharmaceutical, and optical bills for said child.

                     ....



                                                                         A-5304-16T1
                                       4
                  7. Both parties further agree that there shall be a
            ten (10) year moratorium on any issues of child support
            and both parties further agree that their agreement as
            contained herein relative to their respective child
            support obligations shall be firm and there shall be no
            modification of the within agreement for a period of ten
            (10) years, under any circumstances.

                  ....

                   9. Where not in conflict with the within Order,
            the terms of the parties' prior Property Settlement and
            Support Agreement of March 30, 2000 shall remain in
            full force and effect.

      On July 22, 2004, the trial court amended its May 13, 2004 order. The

amended order required defendant to "pay all activity fees and all other expenses

for [M.H.] at The Chapin School, other than the tuition and any increases in

same in the future."

      In November 2014, after the ten-year moratorium in the Agreement

expired, plaintiff filed a motion to compel defendant to pay all of M.H.'s college

expenses.    The trial court referred the matter to mediation, which was

unsuccessful. In September 2015, M.H. enrolled in Duke University.

      Thereafter, the court conducted a plenary hearing on plaintiff's motion.

The hearing began on October 26, 2016, continued on fourteen non-consecutive

dates, and concluded on May 3, 2017. Plaintiff and defendant testified at the



                                                                          A-5304-16T1
                                        5
hearing. Defendant also presented testimony from Dr. David Stein, a state-

licensed and board-certified vocational and rehabilitation counselor.

      On June 16, 2017, the judge filed a written opinion in which he concluded

that the Agreement did not relieve plaintiff of his responsibility to contribute to

M.H.'s college education. The judge found that tuition, fees, room and board,

books, and personal expenses for M.H.'s attendance at Duke were approximately

$73,000 per year, but noted that defendant claimed the costs would be closer to

$83,400, if travel and spending money are included.

      The judge then considered the relevant factors under N.J.S.A. 2A:34-23(a)

and Newburgh v. Arrigo, 88 N.J. 529, 545 (1982), and found that the parties

both were obligated to contribute to M.H.'s undergraduate education. The judge

imputed annual income of $160,000 to plaintiff and $98,700 to defendant.

Based on the amounts of income imputed to the parties, the judge determined

that plaintiff must pay sixty-two percent of M.H.'s college costs and defendant

must pay the remaining thirty-eight percent.

      The judge denied the parties' respective motions for attorney's fees, and

dismissed without prejudice plaintiff's request for a decision on the financing of

M.H.'s graduate school education, finding that such a decision would be

premature.


                                                                           A-5304-16T1
                                        6
      The judge memorialized his decision in an order dated June 16, 2017.

Plaintiff filed an appeal from the court's order, and defendant filed a

cross-appeal. As noted, the appeal was docketed under A-5304-16.

      Thereafter, defendant filed a motion in the trial court to enforce the June

16, 2017 order and sought clarification as to "what is included in college costs

and college related expenses."     Plaintiff opposed the motion and filed a

cross-motion which included a request for attorney's fees. By orders dated

December 1, 2017, the judge granted defendant's motion, ordered plaintiff to

reimburse defendant $33,658.06 for certain college costs and related expenses,

and denied plaintiff's cross-motion.

      Initially, plaintiff filed a motion under docket number A-5304-16 to

vacate the December 1, 2017 order granting defendant's motion. Plaintiff argued

that the trial court did not have jurisdiction to consider the motion and grant

such relief. Plaintiff also moved to supplement the record. We denied both

motions. Plaintiff then filed an appeal from the December 1, 2017 orders, which

was docketed under A-2120-17.

      In A-5304-16, plaintiff raises the following arguments:

            POINT I
            THE     2004   AGREEMENT     PRECLUDES
            PLAINTIFF'S LIABILITY FOR M.H.'S HIGHER-
            EDUCATION EXPENSES.

                                                                         A-5304-16T1
                                       7
      POINT II
      ALTERNATIVELY,     EVEN   IF   THE   2004
      AGREEMENT IS NOT CONTROLLING, [THE
      JUDGE'S] OWN FACT FINDINGS PROVE HIS
      APPORTIONMENT         IS     MANIFESTLY
      UNREASONABLE         AND        ESTABLISH
      DEFENDANT'S LIABILITY FOR SUPPORT FOR
      ALL OF M.H.'S COLLEGE EXPENSES.

      POINT III
      ALTERNATIVELY, IN APPORTIONING COLLEGE
      SUPPORT, [THE JUDGE] FAILED TO APPLY
      CONTROLLING LAW, DENIED PLAINTIFF
      ESSENTIAL   DISCOVERY,    AND    MADE
      UNSUPPORTED FINDINGS CONTRARY TO ALL
      COMPETENT EVIDENCE.

      POINT IV
      [THE JUDGE] MISTAKENLY DENIED PLAINTIFF
      A COUNSEL-FEE AWARD.

      POINT V
      THIS COURT SHOULD DIRECT ANY REMAND BE
      REASSIGNED TO A NEW MOTION JUDGE.

In her cross-appeal, defendant raises the following argument:

      THE TRIAL COURT ERRED IN DENYING
      DEFENDANT'S REQUEST FOR COUNSEL FEES
      AS   [THE   JUDGE]  DETERMINED THAT
      PLAINTIFF'S POSITION THROUGHOUT THE
      PENDENCY OF THIS MATTER WAS NOT
      ADVANCED IN GOOD FAITH.

In A-2120-17, plaintiff argues:




                                                                A-5304-16T1
                                  8
            POINT I
            THIS COURT SHOULD VACATE, FOR LACK OF
            JURISDICTION PURSUANT TO [RULE] 2:9-1, [THE
            JUDGE'S] DECEMBER 1, 2017, ORDER ON
            DEFENDANT'S MOTION.

            POINT II
            ALTERNATIVELY, THIS COURT SHOULD
            REVERSE, FOR FAILURE TO STATE FINDINGS
            AND REASONS AS REQUIRED BY [RULE] 1:7-
            4(a), [THE JUDGE'S] DECEMBER 1, 2017, ORDER
            ON DEFENDANT'S MOTION. ([N]ot raised below).

            POINT III
            THIS COURT SHOULD REVERSE, FOR FAILURE
            TO STATE FINDINGS AND REASONS AS
            REQUIRED BY [RULE] 1:7-4(a), [THE JUDGE'S]
            DECEMBER       1, 2017,  ORDER   DENYING
            PLAINTIFF A COUNSEL FEE AWARD. ([N]ot
            raised below).
                                 II.

                           Appeal No. A-5304-16

      A. The Agreement.

      Plaintiff argues that the trial court erred in its interpretation of the

Agreement. He contends the Agreement relieved him of any obligation to pay

a share of M.H.'s college costs and the court erred by concluding otherwise.

Paragraph two of the Agreement states that "[a]side from The Chapin School

tuition and any increases in same through the twelfth grade," plaintiff "shall




                                                                       A-5304-16T1
                                      9
have no other obligations for direct or indirect child support" other than one -

half of the uncovered medical bills.

      The judge accepted defendant's testimony and found that in paragraph

two, defendant had "agreed to waive child support" of $1500 per month for

eleven years, which totaled $198,000, because she wanted to ensure that M.H.

would attend The Chapin School through high school and that plaintiff would

pay the tuition. The judge noted that neither paragraph two nor any other part

of the Agreement mentioned college.

      The judge pointed out that paragraph three of the PSA states that plaintiff

would pay M.H.'s college "tuition and reasonable school related expenses for

same" if she is accepted to and decides to attend one of certain named Ivy League

schools.   Paragraph three also states that "[w]hen [M.H.] attends college,

providing she lives away, the amount of child support being paid by [P.H.] to

[E.H.] will decrease" as agreed by the parties, or provided by court order. The

judge found that in the PSA, the parties "recognized the distinction between

child support and the costs of college."

      The judge noted that the Agreement did not modify or replace paragraph

three of the PSA because the Agreement did not address college at all. The

judge stated that if the parties had intended to modify that provision of the PSA


                                                                         A-5304-16T1
                                       10
in light of plaintiff's willingness to pay 100% of M.H.'s tuition at the Chapin

School, the Agreement would have stated that plaintiff "shall have no other

obligations for direct or indirect child support including college ."

      The judge also observed that in 2003, after plaintiff filed his motion for a

reduction in child support, plaintiff testified at a deposition and denied he was

unwilling to pay for M.H.'s college education. Plaintiff said the parties would

"cross that bridge when we get to it." The judge found plaintiff's testimony

supported the conclusion that the phrase "direct and indirect child support" in

the Agreement did not relieve plaintiff of paying a share of M.H.'s college costs.

      On appeal, plaintiff argues that the Agreement "unambiguously expresses

the parties' intent" that he would "pay nearly all of [M.H.'s] child support,"

including her private school tuition at The Chapin School through the twelfth

grade, while defendant would pay "nearly all other child support," including

M.H.'s college costs.    He contends the trial court added new terms to the

Agreement and gave defendant "a better bargain" than the one the parties made

for themselves.

      "We review the Family Part judge's findings in accordance with a

deferential standard of review, recognizing the court's 'special jurisd iction and

expertise in family matters.'" Thieme v. Aucoin-Thieme, 227 N.J. 269, 282-83


                                                                          A-5304-16T1
                                       11
(2016) (quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)). "The Family Part's

'substantial discretion' in determining child support applies equally to

compelling    a   parent   to   contribute   to   their   child's   college   costs."

Avelino-Catabran v. Catabran, 445 N.J. Super. 574, 588 (App. Div. 2016)

(quoting Gotlib v. Gotlib, 399 N.J. Super. 295, 308 (App. Div. 2008)). "We

must accept the Family Part's determination concerning a parent's obligation to

contribute toward college tuition, provided the factual findings are supported by

substantial credible evidence in the record and the judge has not abused his or

her discretion." Ibid.

      Here, the judge applied well-established principles of contract

interpretation when he interpreted the parties' Agreement. "The polestar of

contract construction is to discover the intention of the parties as revealed by

the language used by them." EQR-LPC Urban Renewal N. Pier, LLC v. City of

Jersey City, 452 N.J. Super. 309, 319 (App. Div. 2016) (quoting Karl's Sales &

Serv., Inc. v. Gimbel Bros, Inc., 249 N.J. Super. 487, 492 (App. Div. 1991)),

aff'd, 231 N.J. 157 (2017). "[W]hen the intent of the parties is plain and the

language is clear and unambiguous, a court must enforce the agreement as

written, unless doing so would lead to an absurd result." Quinn v. Quinn, 225
N.J. 34, 45 (2016).


                                                                              A-5304-16T1
                                       12
      "[I]f the terms of [a] contract are susceptible to at least two reasonable

alternative interpretations, an ambiguity exists" and "a court may look to

extrinsic evidence as an aid to interpretation." Barr v. Barr, 418 N.J. Super. 18,

32 (App. Div. 2011) (quoting Chubb Custom Ins. Co. v. Prudential Ins. Co. of

Am., 195 N.J. 231, 238 (2008)). However, even if the contract is clear and

unambiguous, a court "may consider 'all of the relevant evidence that will assist

[the court] in determining [its] intent and meaning.'" Manahawkin Convalescent

v. O'Neill, 217 N.J. 99, 118 (2014) (quoting Conway v. 287 Corp. Ctr. Assocs.,

187 N.J. 259, 269 (2006)).

      We are convinced that there is sufficient credible evidence in the record

to support the trial court's conclusion that the Agreement did not relieve plaintiff

of his obligation to pay a share of M.H.'s college costs. The court's finding is

supported by the plain language of the Agreement. As the court noted, neither

paragraph two nor any other provision in the Agreement specifically addresses

M.H.'s college or college costs.      Indeed, paragraph two of the Agreement

pertains only to M.H.'s secondary school education at The Chapin School.

      Moreover, the Agreement's ten-year moratorium on modification of

support in paragraph seven ended in 2014, when M.H. was still in high school.

When read together, paragraph two and paragraph seven support the conclusion


                                                                            A-5304-16T1
                                        13
that the parties anticipated that the economic issues concerning college tuition

and ongoing support for M.H. would be addressed after the moratorium ended.

      In addition, in paragraph three of the PSA, the parties recognized the

distinction between college costs and child support. The PSA provides that

plaintiff's child support obligation would decrease if M.H. lived away from

home during college. This provision of the PSA supports the trial court's finding

that the parties did not intend that the phrase "direct or indirect child support,"

as used in the Agreement, would include M.H.'s college costs.

      Plaintiff argues, however, that the judge erred by considering extrinsic

evidence because the judge found that the relevant provision of the Agreement

was unambiguous.      We disagree.      As noted previously, even though the

Agreement is clear and unambiguous, the court had the discretion to consider all

relevant evidence when interpreting the Agreement. Ibid. (quoting Conway, 187

N.J. at 269). The extrinsic evidence supports the court's conclusion that the

Agreement does not relieve plaintiff of his obligation to pay a share of M.H.'s

college costs.

      Plaintiff further argues that the trial judge's interpretation of the

Agreement is inconsistent with Raynor v. Raynor, 319 N.J. Super. 591, 596

(App. Div. 1999). In Raynor, the decedent and his first wife had two children.


                                                                           A-5304-16T1
                                       14
When they divorced, the judgment required the decedent to maintain a life

insurance policy his employer had provided, with his children named as

"irrevocable beneficiaries for as long as [the decedent's] child support obligation

continue[d]." Ibid. The judgment did not mention college expenses, but we

held that the insurance policy was intended "to secure [the] decedent's support

obligation, which encompasses a contribution for college costs." Id. at 611

(citing N.J.S.A. 2A:34-23(a)).

      In this case, however, the PSA distinguished college costs from child

support. In addition, the Agreement addressed the cost for M.H.'s attendance at

The Chapin School, not M.H.'s college expenses.           Furthermore, plaintiff's

deposition testimony, which we discussed earlier, supports the conclusion that

the Agreement did not relieve plaintiff of his obligation to pay a share of M.H.'s

college costs. Thus, plaintiff's reliance upon Raynor is misplaced.

      In further support of his arguments on appeal, plaintiff relies upon Jacoby

v. Jacoby, 427 N.J. Super. 109 (App. Div. 2012), and Hudson v. Hudson, 315
N.J. Super. 577, 584 (App. Div. 1998). Plaintiff contends that our opinions in

these cases show that the phrase "direct or indirect child support" in the

Agreement includes college costs and expenses as a matter of law. He therefore




                                                                           A-5304-16T1
                                       15
argues that the Agreement relieves him of any responsibility to pay M.H.'s

college costs. Again, we disagree.

      In Jacoby, we stated that "[t]he payment of college costs differs from the

payment of [basic] child support." 427 N.J. Super. at 121. We also stated that

child support for "college costs should be provided in addition to the amount of

[basic] child support." Ibid. (citation omitted). Moreover, in Hudson, we stated

that "[basic] [c]hild support and contribution to college expenses are two

discrete yet related obligations." 315 N.J. Super. at 584.

      Thus, Jacoby and Hudson do not support plaintiff's contention that the

phrase "direct or indirect child support" in the Agreement includes college costs.

Rather, these opinions support the conclusion that there is a difference between

basic child support and college costs, which the parties recognized in the PSA

and the Agreement. Jacoby and Hudson support the trial court's determination

that the Agreement did not relieve plaintiff of his obligation to pay a share of

M.H.'s college costs.

      B. Allocation of the College Costs.

      Plaintiff argues that, assuming the trial court correctly found the

Agreement does not relieve him of his obligation to contribute to the payment

of M.H.'s college costs, the court erred by allocating sixty-two percent of those


                                                                          A-5304-16T1
                                       16
costs to him.     Plaintiff contends the court's apportionment is manifestly

unreasonable, contrary to law, and unsupported by the record. He also contends

the court's findings show that defendant should have the sole responsibility for

M.H.'s college costs.

      Absent an enforceable agreement apportioning child support and college

costs, "a trial court should balance the statutory criteria of N.J.S.A. 2A:34 -23(a)

and the Newburgh factors, as well as any other relevant circumstances, to reach

a fair and just decision whether and, if so, in what amount, a parent or parents

must contribute to a child's educational expenses." Gac v. Gac, 186 N.J. 535,

543 (2006). Accord Avelino-Catabran, 445 N.J. Super. at 591 n.8. Our Supreme

Court has observed that "the Legislature essentially approved" the Newburgh

factors when it amended N.J.S.A. 2A:34-23(a). Kiken v. Kiken, 149 N.J. 441,

449 (1997).

      In his opinion, the judge made detailed findings of fact regarding the

twelve Newburgh factors. Among other things, the judge found that the parties

had anticipated M.H. would attend college, and that the cost of M.H.'s

attendance at Duke is currently about $73,000 per year, though defendant

claimed the cost would be about $83,400 if travel expenses and spending money

is included. The judge noted that these costs "will likely increase in the future."


                                                                            A-5304-16T1
                                        17
      The judge found that both parties had the ability to pay a share of these

college costs. The judge rejected plaintiff's assertion that he did not have the

ability to pay a share of these costs. The judge accepted Dr. Stein's opinion that

plaintiff "should be able to enter the workforce and earn a base salary in the

range of at least $160,000 to $250,000" as a marketing manager, financial

manager, financial analyst, sales manager, investment bank manager, registered

representative, or investment analyst and consultant. As noted previously, the

judge imputed annual income of $160,000 to plaintiff.

      The judge rejected plaintiff's testimony that he would be unable to secure

employment in any of the positions cited by Dr. Stein.         The judge found

plaintiff's testimony was "not credible inasmuch as he has neither attempted to

find any job nor attempted to obtain gainful employment or exhibit any

motivation or intent to apply for any job, which could produce steady income."

      In addition, the judge observed that defendant was a stay-at-home mother,

which was due, in part, to the significant special needs of her oldest child. The

judge pointed out that defendant has three advanced degrees. The judge noted

that defendant had the ability to earn income in the field of microbiology, and

cited the New Jersey Department of Labor and Workforce Development's

Occupational Wage Survey (Wage Survey), which states that "microbiologists


                                                                          A-5304-16T1
                                       18
can be expected to earn between $78,000 and $98,700." The judge found that

defendant could earn $98,700 annually.

      The judge also considered the parties' respective financial assets and

liabilities and noted that defendant's current spouse has no legal obligation to

support M.H. The judge found that the parties did not expect M.H. to contribute

towards her college costs, and it was unlikely M.H. would qualify for financial

aid. The judge stated that the parties had a "strong personal relationship" with

M.H., and they would continue to share parenting time when M.H. is home from

college.

      The judge apportioned M.H.'s college costs to the parties in proportion to

the amounts of income he imputed to them, with plaintiff responsible for

sixty-two percent of the costs and defendant responsible for the remaining thirty-

eight percent. The judge found that "there is no reason why [M.H.] cannot work

part time during the academic year or work part time during the summer or other

school breaks." The judge added that if M.H. chooses not to work, "she should

at least apply for all available scholarships[,] loans and grants for which she

qualifies" that are not need-based.

      We are convinced there is sufficient credible evidence in the record to

support the trial court's findings of fact and its decision to apportion sixty -two


                                                                           A-5304-16T1
                                       19
percent of M.H.'s college costs to plaintiff and thirty-eight percent to defendant.

The record supports the trial court's finding that the parties have the ability to

pay their allocated shares of M.H.'s estimated college costs, and the parties'

respective contributions will not exceed the amounts of income the court

imputed to them.

      Although the judge did not expressly find that plaintiff was

underemployed, the judge did not err by imputing income to plaintiff because

plaintiff failed to establish he was "earning at capacity." Storey v. Storey, 373
N.J. Super. 464, 474 (App. Div. 2004). Accord Elrom v. Elrom, 439 N.J. Super.
424, 436 (App. Div. 2015). In this regard, we note that plaintiff did not report

any earned income on his 2016 Case Information Statement (CIS).

      On appeal, plaintiff argues that the record does not support the judge's

finding that he could find employment in one of the positions identified by Dr.

Stein. The record shows, however, that plaintiff has a medical degree from

Columbia Medical School and a master's degree from Harvard Business School.

He also has experience working in the financial industry. The judge found that

plaintiff's claim that he could not find employment in one of the positions

identified by Dr. Stein was not credible. The record supports that finding.




                                                                           A-5304-16T1
                                       20
      Plaintiff argues that the trial court erred by accepting Dr. Stein's

testimony, which he contends was an unsupported, net opinion. The net opinion

rule bars an expert from providing conclusions that are not based on "factual

evidence or similar data." Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J.
344, 372 (2011) (citing Polzo v. Cty. of Essex, 196 N.J. 569, 583 (2008);

Buckelew v. Grossbard, 87 N.J. 512, 524 (1981)).         An expert must "give the

why and wherefore" of his opinion, "rather than a mere conclusion." Polzo, 196
N.J. at 583 (quoting State v. Townsend, 186 N.J. 473, 494 (2006)).

      Here, Dr. Stein's opinions were based on his interview of plaintiff,

plaintiff's worker-trait profile, statistical data, and his forty years of experience

as a vocational evaluator. Dr. Stein provided the "why and wherefore" of his

opinions. His testimony was not a net opinion.

      Plaintiff also contends that the trial court erred by failing to consider the

taxes he would be required to pay on his imputed income. He asserts that after

deducting taxes, the amount of annual income imputed to him will not be

sufficient to pay his share of M.H.'s college costs. He claims he will have to

cease paying rent and all personal expenses in order to afford his share of M.H.'s

college costs.




                                                                             A-5304-16T1
                                        21
      Plaintiff's assertions are unavailing.    As noted previously, the judge

imputed annual income to plaintiff at the low end of the range of his potential

earnings, which was from $160,000 to $250,000. Dr. Stein also testified that

plaintiff could earn fringe benefits and bonuses, which could substantially

increase his annual income. The judge did not err by finding that plaintiff is

capable of paying his share of M.H.'s college costs.

      Plaintiff further argues that defendant should have been required to pay

all of M.H.'s college costs because defendant and her current spouse have

accumulated a substantial amount of assets. He asserts that because defendant's

current spouse provides for her living expenses, all of her imputed income can

be used to fund M.H.'s college expenses.

      Essentially, plaintiff is asserting that defendant's current spouse should

bear some responsibility for paying for M.H.'s attendance at college. It is well-

established, however, "that a current spouse has no obligation to support

someone else's child." Hudson, 315 N.J. Super. at 584.

      In addition, plaintiff argues the judge failed to account for the fact that in

2000, while she was working as a consultant at a law firm, defendant earned

$120,000, along with a bonus. Defendant testified, however, that 2000 was the




                                                                            A-5304-16T1
                                       22
only year in which she earned in excess of $100,000 and she typically earned

less than that.

        We have considered plaintiff's other arguments on the imputation of

income and allocation of costs.       We are convinced these arguments lack

sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E).

        We therefore conclude that the record supports the trial court's decision

allocating sixty-two percent of M.H.'s college costs to plaintiff and thirty-eight

percent to defendant.

        C. Discovery.

        Plaintiff argues that the judge erred by denying his motion for discovery.

He contends the judge "deprived" him "of essential discovery proving

defendant's ability to pay" M.H.'s college expenses, child support, and counsel

fees.

        On appeal, "we accord substantial deference to a trial court's disposition

of a discovery dispute" and "will not ordinarily reverse" those decisions "absent

an abuse of discretion or a judge's misunderstanding or misapplication of the

law." Brugaletta v. Garcia, 234 N.J. 225, 240 (2018) (quoting Capital Health

Sys., Inc. v. Horizon Healthcare Servs., Inc., 230 N.J. 73, 79-80 (2017)).

"Discovery in post-judgment family motions is at the discretion of the court and


                                                                          A-5304-16T1
                                        23
requires a preliminary threshold showing." Welch v. Welch, 401 N.J. Super.
438, 446 (Ch. Div. 2008).

      The record shows that defendant provided plaintiff with her CISs and joint

income tax returns. Thereafter, plaintiff filed a motion to compel defendant to

provide answers to interrogatories concerning "the totality of [d]efendant's

financial circumstances with her non-party spouse . . . including their income,

lifestyle, assets, and liabilities, no matter in whose name titled."

      The judge denied plaintiff's motion, finding that both parties had already

exchanged their CISs and financial documents, and that "[a]nything beyond this

. . . is not reasonably related to settling the issues that are before the [c]ourt."

The judge decided that the information plaintiff sought was "tangential,"

"oppressive," and "unnecessary."

      Plaintiff argues, however, that defendant's CISs were incomplete. He

asserts that defendant omitted her current spouse's income, and failed to disclose

certain marital assets or credit cards held in her spouse's name only. Plaintiff

further argues that although defendant produced her joint income tax returns,

she failed to include "her Schedules K-1 revealing capital accounts."

      We are convinced that the trial court did not mistakenly exercise its

discretion by finding that plaintiff had been provided with ample information


                                                                            A-5304-16T1
                                        24
about defendant's finances and further discovery was not warranted. Plaintiff

acknowledges that defendant has no income of her own.              Furthermore,

defendant's current spouse's income was reflected on the joint tax returns he and

defendant filed for tax years 2008 through 2015.       Those tax returns were

provided to plaintiff during discovery.

      Moreover, defendant's CISs disclosed the value of her individual assets

and the marital assets she jointly held with her current spouse, including real

estate and automobiles. The CISs also detailed the couple's monthly expenses

and marital lifestyle.

      As we have pointed out, since defendant's current spouse is not M.H.'s

biological father, he is not obligated to contribute toward her college expenses

unless he voluntarily assumes that responsibility. Hudson, 315 N.J. Super. at

584. There is no evidence that defendant's current spouse voluntarily assumed

responsibility for supporting M.H.

      As noted, plaintiff asserts that additional discovery was warranted because

defendant did not produce copies of the K-1 schedules for her tax returns.

However, plaintiff has not shown the information on these schedules was likely

to have a significant bearing upon the court's ultimate decision. We therefore




                                                                         A-5304-16T1
                                      25
reject plaintiff's contention that the trial court erred by denying his motion to

compel discovery.

      D. Attorney's Fees.

      Plaintiff argues that the trial court erred by denying his motion for

attorney's fees. Plaintiff contends the judge made "unsupported findings" and

"failed to apply governing law." In her cross-appeal, defendant argues that the

court erred by denying her motion for counsel fees. Defendant contends the

judge should have awarded her counsel fees because he found plaintiff had not

advanced his position in good faith.

      N.J.S.A 2A:34-23 provides that when an application is made to the court

regarding child support, the court may make an award of counsel fees, and in

doing so, the court "shall consider the factors set forth in the court rule on

counsel fees, the financial circumstances of the parties, and the good or bad faith

of either party." Moreover, Rule 5:3-5(c) requires the Family Part to consider

nine enumerated factors when deciding whether to award attorney's fees.

      "We will disturb a trial court's determination on counsel fees only on the

'rarest occasion,' and then only because of clear abuse of discretion." Strahan v.

Strahan, 402 N.J. Super. 298, 317 (App. Div. 2008) (quoting Rendine v. Pantzer,

141 N.J. 292, 317 (1995)).


                                                                           A-5304-16T1
                                       26
      Here, the judge considered the relevant factors under N.J.S.A. 2A:34-23

and the court rule. The judge found that plaintiff "did not get what he wanted"

and did not act in good faith. The judge stated that the litigation costs, which

exceeded $500,000, "were driven by the lack of cooperation between the parties

and their inability to arrive at an amicable resolution--all to the detriment of

their daughter."

      The judge found that neither plaintiff nor defendant had the ability to pay

the other party's attorney's fees. The judge noted that plaintiff had "deplet[ed]

his assets to the point where his wife needed to volunteer at [his son's] school,"

and "defendant reached a point where her current husband has drawn the line"

and "[t]here simply is not enough money to fund a war without impacting their

family."

      We are convinced that the judge did not err by denying the parties' motions

for counsel fees. The judge's decision was not a mistaken exercise of discretion.

The parties' arguments regarding counsel fees lack sufficient merit to warrant

further comment. R. 2:11-3(e)(1)(E).

      Accordingly, we affirm the trial court's order of June 19, 2017.




                                                                          A-5304-16T1
                                       27
                                       III.

                            Appeal No. A-2120-17

      We turn to plaintiff's appeal from the trial court's orders of December 1,

2017. Plaintiff argues that the trial court did not have jurisdiction to grant

defendant's motion because an appeal was pending from the June 16, 2017 order.

He also contends the court erred by failing to make necessary findings of fact

and conclusions of law.

      A. Defendant's Motion.

      On September 19, 2017, defendant filed a motion to compel plaintiff to

pay her $30,967.08, which she claimed was sixty-two percent of the cost

incurred for M.H.'s attendance at Duke through March 2017. Defendant also

sought immediate reimbursement of $1987.99, which she said was sixty-two

percent of M.H.'s college costs and expenses incurred between March 2017 and

the end of the Spring 2017 semester.

      In addition, defendant sought $702.99, which was allegedly plaintiff's

share of M.H.'s airfare to Rome for the semester abroad beginning in the Fall of

2017. The expenses for which defendant demanded reimbursement included

charges that M.H. incurred for transportation, UPS, laundry, purchases at the




                                                                        A-5304-16T1
                                       28
Apple store, payments to Duke for "damages," M.H.'s "flex account," and other

miscellaneous expenses.

      In her motion, defendant also asked the court to clarify its prior decision

and determine that: (1) plaintiff's share of M.H.'s college costs and related

expenses is not subject to a $73,000 per year cap; and (2) M.H.'s college costs

and related expenses include, but are not limited to, "transportation, clothing,

entertainment, toiletries and sundries, laundry, dorm/apartment set up, shipping

and storage of personal effects, etc."

      Plaintiff opposed defendant's motion and argued that he had already

contributed more than his allocated share of the costs. He cross-moved for an

order denying the relief sought and for an award of attorney's fees.

      Among other things, plaintiff asserted that he could not afford to

contribute to M.H.'s extravagant lifestyle expenses, which he said included

"hundreds of Uber, taxi, restaurant, and similar charges." He also asserted that

defendant's request for "clarification" was tantamount to an untimely motion for

reconsideration, and that the court's allocation order was "crystal clear as

written."

      The trial court did not conduct oral argument on the motion and cross-

motion. On December 1, 2017, the judge entered two orders. The first order


                                                                         A-5304-16T1
                                         29
granted defendant's motion and directed plaintiff to pay defendant the amounts

she claimed. The order states that M.H.'s college costs and related expenses are

not "capped" at $73,000 per year, and that the costs are like the costs included

in the examples identified in Jacoby, 427 N.J. Super. at 109. In the second order,

the judge denied plaintiff's cross-motion.

      On appeal, plaintiff argues that the trial court erred by failing to provide

findings of fact and conclusions of law for his orders. We agree.

      Rule 1:7-4(a) states that "[t]he court shall, by an opinion or memorandum

decision, either written or oral, find the facts and state its conclusions of law

thereon in all actions tried without a jury, on every motion decided by a written

order that is appealable as of right." "Naked conclusions do not satisfy the

purpose of R. 1:7-4." Curtis v. Finneran, 83 N.J. 563, 569-70 (1980). Moreover,

"[m]eaningful appellate review is inhibited unless the judge sets forth the

reasons for his or her opinion." Salch v. Salch, 240 N.J. Super. 441, 443 (App.

Div. 1990).

      Here, the judge did not issue any oral or written findings of fact or

conclusions of law on defendant's motion for reimbursement. The judge ordered

plaintiff to pay defendant $33,658.06. We cannot discern from the record




                                                                          A-5304-16T1
                                       30
whether the judge analyzed defendant's proofs or determined that they

adequately supported her reimbursement request.

      The judge did not address plaintiff's contention that some of the expenses

for which defendant sought reimbursement were extravagant. The judge did not

analyze the nature of the expenses, determine whether the expenses were

essential or non-essential, or make any findings as to the appropriateness or

reasonableness of the costs.

      Furthermore, the judge did not clarify the expenses that are subject to

apportionment. The judge merely stated on the order that they include expenses

like those identified in Jacoby. In Jacoby, the court set forth a non-exhaustive

list of expenses that are "illustrative of costs associated with supporting a college

experience." 427 N.J. Super. at 121-22.

      On remand, the trial court should identify with specificity the expenses

that are subject to apportionment. The court should determine whether the costs

for which defendant seeks reimbursement are essential or non-essential, and

whether they are reasonable and appropriate. The court also should explain the

reasons for denying plaintiff's cross-motion for counsel fees.

      We therefore reverse the trial court's orders of December 1, 2017, and

remand defendant's motion and plaintiff's cross-motion to the trial court for


                                                                             A-5304-16T1
                                        31
further proceedings on the motions in conformity with this opinion. The court

shall make the findings of fact and conclusions of law required by Rule 1:7-4.

      In view of our decision, we need not address plaintiff's contention that the

trial court did not have jurisdiction to entertain defendant's motion.

      Affirmed on the appeal and cross-appeal in A-5304-16; reversed and

remanded to the trial court for further proceedings in A-2120-17. We do not

retain jurisdiction.




                                                                          A-5304-16T1
                                       32